DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Response to Amendment
Regarding the Office action mailed 01/27/2022, the rejections therein are maintained and reiterated below. New claim 18 has also been subjected to the rejection under 35 USC 112(a). Applicant’s arguments will be addressed following the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The claims require a combination of elements that are not supported by the disclosure as filed. Specifically, the claims require: (1) the use of cell-free DNA containing fetal and maternal chromosome segments, (2) amplification thereof by one of LM-PCR (a so-called “universal” or “non-selective” amplification method), (3) amplification of the products of (2) by targeted PCR, and (4) analyzing the amplification products of (3) using sequencing-by-synthesis.
The requirement for “universal” amplification followed by “targeted” amplification was first presented in the amendment filed 07/18/2018 (in actuality, the “universal” amplification was merely listed prior to the “targeted” amplification; however, the amendment filed 04/15/2019 specifically required that the product of “universal” amplification was then amplified in the “targeted” amplification). Applicant indicated that support for the 7/18 amendment was found in original claim 3 and in the specification at paragraphs 0013 and 0355. However, original claim 3 merely indicates that the method further comprised performing a “universal PCR” before the “measuring step”; it did not provide for whether the “universal PCR” occurred prior to or following the “targeted PCR”. Furthermore, original claim 17 specifically indicated that the “universal PCR” occurred after the “targeted PCR” (which is the opposite of the order now claimed). As for paragraphs 0013 and 0355, these passages merely respectively discussed the prior art use of cell-free DNA and the use of next-generation sequencing to determine haplotypes.
The original specification was searched for disclosure of “universal” amplification followed by “targeted” amplification. Paragraph 0274 discloses either conducting targeted amplification first, followed by universal amplification (“preamplification of particular loci before generalized amplification by MDA or LM-PCR”), or conducting the two amplifications simultaneously (“the addition of targeted PCR primers to universal primers in the generalized PCR step of LM-PCR, and the addition of targeted PCR primers to degenerate primers in MDA”), which is not the order now claimed.
There were incidents where universal amplification was conducted, followed by targeted amplification, e.g. paragraph 0126:
In one embodiment of the invention, aneuploidy can be detected using the quantitative data output from the PS method discussed in this patent. Disclosed herein are multiple methods that make use of the same concept; these methods are termed Copy Number Calling (CNC). The statement of the problem is to determine the copy number of each of 23 chromosome-types in a single cell. The cell is first pre-amplified using a technique such as whole genome amplification using the MDA method. Then the resulting genetic material is selectively amplified with a technique such as PCR at a set of n chosen SNPs at each of m=23 chromosome types.
However, this method did not use cell-free DNA containing fetal and maternal chromosome segments, but rather was performed using “single cells” (paragraphs 0126, 0127, 0171, 0245). In fact, the only mention of “cell-free” DNA is found at paragraph 0013, which is a general discussion of the state of the prior art regarding the use of cell-free DNA. Furthermore, the method at paragraph 0126 did not employ sequencing, but rather used Ct values (a parameter of real-time PCR (paragraphs 0127, 0129, 0130). There is some general discussion of sequencing in the background material of the specification (paragraphs 0010, 0020, which discuss “mini-sequencing”, paragraph 0025, which discusses pyrosequencing, or sequencing by synthesis, paragraph 0034, which discusses the cost of sequencing), and in the disclosure of the invention at paragraph 0355, which discusses the use of sequencing for haplotyping. None of these passages indicates sequencing of targeted amplification products, amplified from universal amplification products, amplified from cell-free fetal and maternal DNA.
The application as-filed does not provide disclosure of the use of cell-free DNA comprising both fetal and maternal DNA fragments, subjected to “universal” amplification (i.e. LM-PCR, DOP-PCR or MDA), followed by “targeted” amplification (“targeted” or “selective” PCR), followed by sequencing of the targeted amplification products.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann (US 2015/0322507). The rejection is based on Applicant’s lack to entitlement to an earlier priority date, given the new matter issue discussed in the rejection under 35 USC 112(a) above.
With regard to claim 1, Zimmermann disclosed:
 (a) obtaining cell-free DNA comprising fetal and maternal chromosome segments from the maternal blood sample;
Paragraph [0012]: “In some embodiments, the sample comprises maternal DNA from the pregnant mother of a fetus and fetal DNA…”.
Paragraph [0016]: “…a sample that includes maternal DNA from the pregnant mother of a fetus and fetal DNA…”.
Paragraph [0369]: “Assays may be combined in a single reaction with the entirety of a sample such as a cfDNA sample isolated from maternal plasma…”.
(b) preparing a preparation of amplified DNA by: (i) performing amplification of the DNA extracted in (a) by ligation-mediated PCR (LM-PCR) to amplify fetal and maternal chromosome segments comprising loci of interest; and (ii) performing targeted PCR to amplify the loci of interest on the amplified fetal and maternal chromosome segments obtained in (b)(i);
Paragraph [0011]: “…the method includes non-specifically amplifying nucleic acids in a sample comprising target human loci; contacting the amplified nucleic acids with a library of non-identical primers…subjecting the reaction mixture to primer extension reaction conditions to produce amplified products comprising target amplicons…In some embodiments, the non-specific amplification comprises universal polymerase chain reaction (PCR), whole genome application, ligation-mediated PCR…”.
and (c) analyzing the preparation of amplified DNA by measuring the amounts of the amplified chromosome segments obtained in (b)(ii) by performing sequencing-by-synthesis to determine the sequence of the amplified chromosome segments, thereby measuring the amounts of the target fetal chromosome segments in the maternal blood sample
Paragraph [0011]: “…sequencing the amplified products…”.
Paragraph [0012]: “…determining the presence or absence of a fetal chromosome abnormality from the sequencing data…”.
Paragraph [0046]: “…the amplified products are measured with a high throughput sequencer to produce sequencing data; allele counts at the polymorphic loci are calculated on a computer based on the sequencing data; a plurality of ploidy hypotheses each pertaining to a different possible ploidy state of the chromosome are created on a computer; a joint distribution model for the expected allele counts at the polymorphic loci on the chromosome is built on a computer for each ploidy hypothesis; a relative probability of each of the ploidy hypotheses is determined on a computer using the joint distribution model and the allele counts; and the ploidy state of the fetus is called by selecting the ploidy state corresponding to the hypothesis with the greatest probability.”
Paragraph [0048]: “…(iii) sequencing the amplified products to obtain a plurality of sequence tags aligning to the target loci; wherein the sequence tags are of sufficient length to be assigned to a specific target locus; (iv) assigning on a computer the plurality of sequence tags to their corresponding target loci; (v) determining on a computer a number of sequence tags aligning to the target loci of the first chromosome and a number of sequence tags aligning to the target loci of the second chromosome; and (vi) comparing on a computer the numbers from step (v) to determine the presence or absence of an abnormal distribution of the first chromosome.”
Paragraph [0050]: “…(a) obtaining a mixture of fetal and maternal genomic DNA from said maternal tissue sample, (b) conducting massively parallel DNA sequencing of DNA fragments randomly selected from the mixture of fetal and maternal genomic DNA of step (a) to determine the sequence of said DNA fragments, (c) identifying chromosomes to which the sequences obtained in step (b) belong, (d) using the data of step (c) to determine an amount of at least one first chromosome in said mixture of maternal and fetal genomic DNA, wherein said at least one first chromosome is presumed to be euploid in the fetus, (e) using the data of step (c) to determine an amount of a second chromosome in said mixture of maternal and fetal genomic DNA, wherein said second chromosome is suspected to be aneuploid in the fetus, (f) calculating the fraction of fetal DNA in the mixture of fetal and maternal DNA, (g) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is euploid, using the number in step (d), (h) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is aneuploid, using the first number is step (d) and the calculated fraction of fetal DNA in the mixture of fetal and maternal DNA in step (f), and (i) using a maximum likelihood or maximum a posteriori approach to determine whether the amount of the second chromosome as determined in step (e) is more likely to be part of the distribution calculated in step (g) or the distribution calculated in step (h); thereby indicating the presence or absence of a fetal aneuploidy.”
With regard to claim 4, Zimmermann disclosed (paragraph [0051]): “In various embodiments of any of the aspects of the invention, the target loci include one or more SNPs in the homologous non-recombining region of chromosome X and/or chromosome Y.” Zimmermann also disclosed (paragraph [0065]): “…the genetic targets are polymorphic loci (such as SNPs)…”. Zimmermann also disclosed (paragraph [0199]): “Each chromosome is indicated at the top of the plot, fetal and maternal genotypes are indicated to the right of the plots, the x-axis represents the linear position of the SNPs along each chromosome, and the y-axis indicates the number of A allele reads as a fraction of the total reads.”
With regard to claims 5, 11, and 15, Zimmermann disclosed (paragraph [0105]): “When the sample was measured by sequencing, the allelic ratio may refer to the ratio of sequence reads that map to each allele at the locus.” Hence, Zimmermann is counting all alleles of a locus, not just a particular allele. Therefore, the measuring is performed “irrespective of allele value”.
With regard to claims 6-8 and 14, Zimmermann disclosed (paragraph [0040]): “In some embodiments, the target loci are on two or more different chromosomes, such as two or more of chromosomes 13, 18, 21, X and Y.” Zimmermann also disclosed (paragraph [0065]): “In some embodiments, the reference genome has at least one aneuploidy, such as an aneuploidy at chromosome 13, 18, 21, X, or Y.” Zimmermann also disclosed (paragraph [0183]): “Ratio of two alleles for a plurality of SNPs in a cell line in Experiment 4 sorted by chromosome. SNP 1 to 312 are found on chromosome 2, SNP 313 to 605 are found on chromosome 21 which is trisomic…”.
With regard to claims 9, 11, and 16, Zimmermann disclosed (paragraph [0105]): “When the sample was measured by sequencing, the allelic ratio may refer to the ratio of sequence reads that map to each allele at the locus.” Hence, Zimmermann is making quantitative allele measurements.
With regard to claim 13, Zimmermann disclosed ([0050]): “…(a) obtaining a mixture of fetal and maternal genomic DNA from said maternal tissue sample, (b) conducting massively parallel DNA sequencing of DNA fragments randomly selected from the mixture of fetal and maternal genomic DNA of step (a) to determine the sequence of said DNA fragments, (c) identifying chromosomes to which the sequences obtained in step (b) belong, (d) using the data of step (c) to determine an amount of at least one first chromosome in said mixture of maternal and fetal genomic DNA, wherein said at least one first chromosome is presumed to be euploid in the fetus, (e) using the data of step (c) to determine an amount of a second chromosome in said mixture of maternal and fetal genomic DNA, wherein said second chromosome is suspected to be aneuploid in the fetus, (f) calculating the fraction of fetal DNA in the mixture of fetal and maternal DNA, (g) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is euploid, using the number in step (d), (h) calculating an expected distribution of the amount of the second target chromosome if the second target chromosome is aneuploid, using the first number is step (d) and the calculated fraction of fetal DNA in the mixture of fetal and maternal DNA in step (f), and (i) using a maximum likelihood or maximum a posteriori approach to determine whether the amount of the second chromosome as determined in step (e) is more likely to be part of the distribution calculated in step (g) or the distribution calculated in step (h); thereby indicating the presence or absence of a fetal aneuploidy.”
Note the use of a reference chromosome, and the calculation of “fetal fraction”, which is necessarily a comparison between the amount of fetal DNA and maternal DNA in the sample.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Applicant argues:

    PNG
    media_image1.png
    775
    1285
    media_image1.png
    Greyscale

The Examiner agrees that the combination of paragraphs [0269]-[0271] supports the conception of performing LM-PCR, followed by targeted amplification (specifically, paragraph [0271] refers to “genotyping of the amplified DNA”, which could only refer to the product of the whole-genome amplification discussed in paragraphs [0269]-[0270]). And the Examiner agrees that one of skill in the art would understand that a TAQMAN assay would involve “targeted amplification”. However, what is not disclosed is (1) that the whole-genome amplification was conducted cell-free DNA comprising fetal and maternal chromosome segments, or (2) that the targeted amplification (e.g. the TAQMAN assay of paragraph [0271]) was followed by sequencing of the targeted amplification product.  Applicant points to paragraph [0025] to support genotyping by sequencing. However, this is an alternative genotyping method (i.e. an alternative to the TAQMAN assay for genotyping in paragraph [0271]). It is not disclosed that the products of the TAQMAN assay are sequenced.
Applicant argues:

    PNG
    media_image2.png
    118
    1234
    media_image2.png
    Greyscale

The Examiner agrees this passage conveys performing whole genome amplification followed by targeted PCR (specifically, a TAQMAN assay). The Examiner does not agree that it conveys combining that with sequencing. As noted above, paragraph [0025] only conveys “sequencing” as a genotyping technique. Nothing in the cited passages suggest combining the TAQMAN assay for genotyping with a subsequent sequencing of the TAQMAN products of amplification.
Applicant argues:

    PNG
    media_image3.png
    565
    1256
    media_image3.png
    Greyscale

It has already been established that paragraphs [0269]-[0271] convey a conception of performing whole-genome amplification followed by targeted amplification. What has not been conveyed is performing the initial whole-genome amplification on a sample comprising cell-free fetal and maternal DNA fragments, or subjecting the products of the targeted amplification to sequencing. Paragraphs [0274]-[0275] do not convey this either.
Applicant argues:

    PNG
    media_image4.png
    970
    862
    media_image4.png
    Greyscale

This argument is not persuasive. Applicant is applying one interpretation of the language “isolation of fetal cells or DNA fragments from maternal blood”. Applicant would have it believed that the passage means “techniques…involving the isolation of fetal cells or [the isolation of] DNA fragments from maternal blood”, where the DNA fragments isolated from maternal blood comprise both fetal and maternal DNA fragments. However, another plausible meaning of the passage would be “techniques…involving the isolation of fetal cells or [fetal] DNA fragments from maternal blood”. The term “isolated” in this case, based on the plain meaning of the word, would encompass isolating the fetal DNA fragments from the maternal blood sample, including from maternal DNA fragments that were also present. Paragraph [0013] to which Applicant refers also refers to “[f]etal DNA isolation” relying on “fetal-specific DNA sequences”, which supports the notion that isolating fetal DNA fragments includes isolating them away from maternal DNA fragments. The standard for written description is a clear conveyance that Applicant was in possession of the claimed invention; MPEP 2163(I)(B): “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.” Because the language from paragraph [0265] is amenable to more than one interpretation, it does not convey with reasonable clarity that Applicant was in possession of a method involving whole-genome amplification of a sample comprising cell-free fetal and maternal DNA fragments, followed by targeted amplification of the whole-genome amplification products, followed by sequencing the targeted amplification products. The Examiner has searched the terms “mix-” and “maternal” in the specification and finds no clear indication for amplification of a sample containing both fetal and maternal DNA. 
For the reasons stated above, the claims are still deemed to lack adequate written description in the application as-filed, and the rejection under 35 USC 112(a) is maintained.
As the arguments regarding the rejection under 35 USC 102 rely on an asserted entitlement to an earlier priority date antedating the Zimmermann reference, they are similarly unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637